Citation Nr: 1758614	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to a service-connected cervical spine disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2003 to August 2004, with additional service in the Army National Guard prior and subsequent to the dates of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

 The Veteran's claims were remanded by the Board for additional development in January 2015 and December 2016.  The December 2016 remand sought to afford the Veteran a videoconference hearing he had previously requested.  The hearing was scheduled for a date in April 2017.  In March 2017, he asked that the hearing be rescheduled due to a prior commitment.  The RO rescheduled the hearing for a date in May 2017, but the Veteran did not appear.  His hearing request is now deemed to have been withdrawn.  


FINDINGS OF FACT

1.  The Veteran's left upper extremity neuropathy is not caused or aggravated by a disease or injury in service and is not proximately due to, or aggravated by, a service connected disease or injury.

2.  The Veteran's current headache disorder is proximately due, at least in part, to the service connected neck disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was neither incurred in nor aggravated by service, and is not caused or aggravated by a service connected disease or disability.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).
2.  The criteria for service connection for a headache disability are met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.310(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016) 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.  Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017). 

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet.  App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(1)-(2) (2017).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.  Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.  App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104 (a) (2012).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet.  App. 23, 38 (2007); Caluza v. Brown, 7 Vet.  App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.  Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).
Neuropathy of the Left Upper Extremity

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to neuropathy of the upper left extremities.  As is pertinent to the claims of entitlement to service connection for neuropathy of the left upper extremity, there is no indication that he was diagnosed with or treated for an upper left extremity disorder in service. 

The Veteran's STRs are silent as to any injuries or residuals sustained to his left upper extremities.  The Veteran's November 2004 and June 2005 VA report of medical examination listed normal neurological findings.  The 2005 report also showed that the Veteran had no reports of pain, numbness of tingling in the shoulders.

In connection with his service connection claim, the Veteran was afforded a VA general examination in November 2008.  The examiner noted the upper extremities showed no gross swelling deformity or tenderness.  There was also no pain associated range of motion with gravity or against resistance.  Repetitive range of motion (times three) did not reveal any pain fatigue weakness lack of endurance or incoordination.  The Veteran reported numbness and paresthesia associated with fatigue to both arms and extending down to the wrists prior to surgery.  After surgery, the issues seemed to be resolved.  The examiner noted a report of decease in range of motion and activities since the Veteran's surgery.  There was normal function and motor strength in his upper extremities.  Deep tendon reflexes were at +1 in the upper extremities.  The Veteran had normal sensation to pinprick dull light touch vibratory sense in upper extremities.  The examiner opined that despite complaints of upper extremity neuropathy there were no objective findings to substantiate a diagnosis.

In July 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was moving all four extremities and peripheral pulses were normal.  The Veteran had normal sensation to pinprick dull light touch vibratory sense in upper left extremities.  The examiner diagnosed bilateral carpal tunnel syndrome and found that there was decreased strength in his upper extremities. 

In April 2016, the Veteran was afforded another VA examination.  The examiner again diagnosed bilateral carpal tunnel syndrome and also found cubital tunnel syndrome.  Upon examination the Veteran's elbow flexion and extension, wrist flexion and extension, and grip were normal.  There was also no sign of muscle atrophy.  Sensation testing for light touch of the shoulder, forearm (inner and outer), hand, and finger were normal.  There were no trophic changes and gait was normal.  The radial nerve, ulnar nerve, median nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve upper radicular group (5th & 6th cervical), middle radicular group, and lower radicular group were all normal.  Another electromyography (EMG) test was completed and confirmed moderate bilateral carpal tunnel syndromes with no evidence of any other radiculopathy, plexopathy, myopathy or diffuse peripheral  neuropathy (No C6 radiculopathy documented).  The examiner found that there were no functional limitations.  

The examiner opined that "the claimed condition was not caused by service nor was it caused or aggravated by a service-connected condition."  He elaborated that such a nexus could not be sustained by medical literature.  The examiner explained that the Veteran's reported symptomatology was most likely residual myofascial pain from surgery, and his symptoms were inconsistent with those normally associated with carpal tunnel.

The Veteran does not contend, nor is there evidence, that the claimed peripheral neuropathy was directly incurred in service.  He has contended that disabilities of the peripheral nerves of the left upper extremities were caused by the service connected neck disability.

The currently identified peripheral nerves disabilities are carpal and cubital tunnel syndromes.  Carpal tunnel syndrome involves entrapment of the nerve at the carpal tunnel, located at the wrist; while cubital tunnel syndrome involves nerve entrapment at the cubital tunnel located at the elbow.  See National Institute of Neurological Disorders and Strokes of the National Institute of Health, Carpal Tunnel Fact Sheet (Jan. 2017), accessed at www.ninds.nih.gov/Disorders/Patient-Caregiver-Education; S. Cutts, Cubital Tunnel Syndrome (Post Graduate Med. J., Jan. 2007); accessed at www.ncbi.nih.gov/pmc/aritcles/PMC2599973.

The evidence in support of the Veteran's theory consists of his contention to that effect.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that disabilities arising at the level of the elbow and wrist are caused or aggravated by a disability at the neck level.  See Jandreau at 1377 n.4.  His opinion, therefore, does not constitute competent evidence.

The Board has balanced the Veteran's opinion against the medical opinions provided in November 2008, July 2010, and April 2016.  The medical opinions were provided by medical experts and are thus competent.  They were supported by a reported review of medical literature and consideration of an accurate history.   They are the most probative evidence of record.

Accordingly, the preponderance of the evidence is against the claim for service connection.  The Veteran's peripheral neuropathy of the left upper extremity, diagnosed as carpal tunnel, is shown to have been caused by service nor caused or aggravated by a secondary to service-connected disability.  Thus, the claim of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet.  App. 49, 55 (1990).

Headache Disorder

The Veteran has reported being treated for migraines while in service.  The Veteran's STRs confirm that he was treated for a migraine while in service.

In January 2016, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not meet diagnostic criteria for migraine as defined by the International Headache Society (ICHD-3) in 2013.  He noted that the Veteran met criteria for a diagnosis of headaches with migraines features (Icd10: g44.8).  The examiner noted, "The headaches were documented to be secondary to his neck condition in the past but was corrected to multifactorial as per Neurology evaluation in 2006."  Based on this the examiner concluded the Veteran's headaches were not caused by service, or service connected conditions.  He further concluded that there was no objective evidence that the condition was aggravated by service, in any measurable way. 

Dr. A.K. did diagnosis headaches as multifactorial, she did not rule out the previously considered neck disability as one of those factors  The April 2016 VA examiner did not provide specific reasons for rejecting the previous finding of a link between the service connected neck disability and headaches.  The evidence is currently in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for the current headache disorder is granted.

ORDER

Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to a service-connected cervical spine disability, is denied.

Entitlement to service connection for a headache disorder is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


